Eschweiler, J.
(dissenting). I agree with the majority in the holding that the trial court was not -justified in granting a new trial because of newly-discovered evidence, for the reasons stated. I cannot agree, however, that the same verdict, which the majority hold ought not to have been set aside on that one definite ground asserted by the trial judge, may nevertheless be set aside and the painful process of a new trial of these issues be forced upon the ■ plaintiffs upon the reason assigned, viz. the furtherance of justice.
Unless there be substantial reason why a verdict like this, after a long and careful trial, should be set aside and the work gone over again, to set it aside is in furtherance of injustice. Upon the record before us we cannot discover the grounds, or the reasons, why it seemed to the trial court *519that a new trial was in furtherance of justice. Upon this record as an original proposition before us, I am certain this court would not set the verdict aside as in furtherance of justice. It is assumed in the majority opinion that it “must have rested upon the fact that he did not give the credence to plaintiffs’ witnesses that the record would seem to warrant.” This, I respectfully submit, is purely an assumption on our part. If we were to assume that the trial court’s idea of “in furtherance of justice” was because of the newly-discovered evidence, then we are all agreed that the order should be reversed. The only definitely declared ground disclosed by the record and assigned by the trial court for the giving of the new trial, viz. newly-discovered evidence, if it were proper ground, would of itself have required the granting of a new trial “in furtherance of justice.” Again, I respectfully say that the presence of the word “and” in the phrase used by the trial court, “in furtherance of justice (and) on the ground of newly-discovered evidence,” ought not to compel us to assume some ground not stated by the trial court to have been in existence when a definite and distinct ground was stated. If the undisclosed ground for the ruling “in furtherance of justice” was for error upon the trial, to which exception should have been taken by defendants’ counsel but none such was taken and preserved, then this order was error, as held in Basile v. Fath 185 Wis. 646, 201 N. W. 247, 202 N. W. 367. If the reason why a new trial “in furtherance of justice” was granted by the trial court was because of the newly-discovered evidence, then under our holdings here we are affirming an order which is not in furtherance of justice. I think the order should be reversed.
I am authorized to state that Mr. Justice Crowni-iart cbncurs in this dissent.
A motion for a rehearing was denied, with $10 costs, on January 12, 1926.